Citation Nr: 1818926	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  08-13 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 3, 2012.

2.  Entitlement to a rating in excess of 50 percent for PTSD since July 3, 2012.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1998 to September 2002 and from February 2003 to February 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board, most recently in April 2012, at which time the claims at issue were remanded for additional development.  The case has now been returned to the Board for further appellate action. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  From February 27, 2007, to February 27, 2008, material impairment of employability due to PTSD was likely, but PTSD was not so unstable that substantially gainful employment was not feasible or advisable.  
 
2. From February 27, 2008, to July 3, 2012, the Veteran's PTSD was manifested by subjective findings of nightmares, isolation, anxiety, depression, difficulty with anger management, irritability, flashbacks, hypervigilance, and emotional numbing; objective findings included orientation to person, place, time, and situation, normal speech, a goal-directed thought process, adequate judgment, and a lack of suicidal or homicidal thoughts, plans, or ideations.

3.  Since July 3, 2012, suicidal ideation, obsessional rituals which interfere with routine activities, speech that is  intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, neglect of personal appearance and hygiene, an inability to establish and maintain effective relationships, or other symptoms consistent with those identified symptoms have not been shown.

4.  During the period on appeal, the Veteran's bilateral hearing loss has been manifested by Level I hearing acuity in each ear.

5.  The Veteran resigned from full-time employment in December 2013.


CONCLUSIONS OF LAW

1.  From February 27, 2007, to February 27, 2008, the criteria for a 50 percent rating, but no more, for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.28, 4.130, Diagnostic Code (DC) 9411 (2017).  

2.  Since February 27, 2008, the criteria for a 50 percent rating, but no more, for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).  

3.  The criteria for an initial compensable rating for hearing loss have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 DC 6100 (2017).  

4.  The criteria for a TDIU have been met effective December 2013. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

As a procedural matter, the Veteran was discharged in February 2007 and filed a claim for PTSD in April 2007.  He underwent a VA examination in June 2007, which showed a moderate disability.  In August 2007, the RO granted service connection for PTSD and assigned a 30 percent rating from the date of discharge.  He appealed.  In April 2012, the Board remanded the claim.  In July 2012, he underwent another examination with the RO ultimately assigning a 50 percent rating effective July 3, 2012.  In a February 2018 statement, he argued that he was entitled to a predetermination rating of 100 percent for PTSD from the date of discharge.  

With regard to PTSD, all psychiatric disabilities are evaluated under a General Rating Formula for Mental Disorders.  Under the General Rating Formula, a prior 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more occurring more than once a week, difficulty in understanding complex commands; impairment of short term memory (i.e. retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking; disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as an unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including a work or work-like setting), and an inability to establish and maintain effective relationships.  

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene), disorientation to time and place, and memory loss for names of close relatives, own occupation or name.  

Rating for Period from February 2007 to February 2008

In addition to the above, for any disease or injury, prestabilization ratings may be assigned under 38 C.F.R. § 4.28.  Predetermination ratings assignments apply to the immediate discharge period and are based on a degree of impairment of a veteran's employability.  For an unstabilized condition with a severe disability where substantially gainful employment is not feasible or advisable, a 100 percent rating is to be assigned for the 12 month period following discharge from service.  For an unhealed or incompletely healed wound or injury where material impairment of employability is likely, a 50 percent rating is to be assigned for the 12 month period following discharge from service. Therefore, the Board has considered whether a prestabilization rating is warranted.

In an April 2007 Vet Center Intake report, the Veteran reported nightmares, inability to return to sleep, isolation, anxiety, depression, angry outbursts, instability, staying in his room, hypervigilance, road rage, flashbacks, lack of trust, and financial issues.  His appearance was neat, manner anxious, of average intelligence, pressured speech, oriented to time/place/person, impaired memory, blunted affect, agitated motor activity, fair judgment, and evidence of occasional delusions.  There was no evidence of disorganized thinking or hallucinations. Monthly counseling and medication follow-ups were recommended.  While he was unemployed at the time, the evidence does not support a finding that employment was not feasible or advisable.  An early April 2007 clinical note reflects that he was seeking employment as a bailiff.

In a May 2007 psychiatric consultation, the Veteran appeared neat and clean.  He was alert and oriented.  His mood was reportedly "okay," affect was appropriate, thought process was logical with no delusional content elicited. He denied auditory, visual hallucinations, current suicidal or homicidal ideation/plan/intent but did report a previous suicide attempt (although this is not consistently reported in the record). The clinician noted that the Veteran reported a pattern of symptomatology consistent with individuals who suffer moderate to severe PTSD.  Vet reported nightmares, intrusive thoughts, flashbacks, anxiety, irritability/poor anger management, avoidance, isolation, loss of motivation, emotional numbing, and hypervigilance.  As to employment, he was unemployed because he wanted to focus on treatment prior to seeking employment; however, the clinician did not indicate that the employment was not feasible or advisable.  Moreover, this suggests that the Veteran's intent was to seek employment.

In a June 2007 VA PTSD examination, the Veteran indicated that he was looking for work and was being careful because he had some irritability, anxiety, and difficulty dealing with people and did not want to jeopardize any new job that he might get.  He was performing activities of daily living well and spent time with his family and watching sports on television.  He was attending treatment regularly.  Mental status examination revealed that he was casually dressed, alert, well-developed, oriented, with normal speech, good eye contact, interacted appropriately, was goal directed, was without psychotic symptoms, mood was mildly depressed, some anxiety, irritability and anger at times, and some boredom.  Cognitive functions were intact.  The examiner diagnosed PTSD and noted moderate difficulties with social, occupational, and family interpersonal relatedness.

Clinical records throughout this period reflect on-going symptoms with individual and group counseling, medication follow-ups, and discussions regarding future plans for employment and possible schooling.  However, at no time did the evidence show or a treating provider indicate that the Veteran's PTSD was so severe that substantially gainful employment was not feasible or advisable.  Therefore, a 50 percent rating, but no more, is assigned as a prestablization rating for the 12-month period following discharge.  The appeal is granted to this extent.

Rating for Period from February 2008 to July 2012

As the prestablization rating is for the 12-month period following discharge, the Board will next consider the period from February 2008 to July 3, 2012.  Based on the evidence, a 50 percent rating is warranted for this period.  Specifically, clinical records for this period reflect ongoing bi-monthly group counseling sessions.  

In April 2008 and April 2009 statements, the Veteran asserted that his PTSD prevented him from obtaining and maintaining gainful employment.  He explained that he experienced short and long-term memory loss and that his PTSD affected his productivity and social relationships.  He noted that he suffered from sleep disturbances due to nightmares and experienced many sleepless nights.  He stated that his PTSD resulted in a lack of motivation and judgment.  

The Veteran's observations were reinforced in November 2008 and September 2011 treatment notes in which he reported experiencing nightmares, flashbacks, hypervigilance, intrusive thoughts and avoidant behavior.  He noted that upon feeling pressured at work, he found himself becoming more irritated and angry.  Upon examination, he was found to be alert and oriented to person, place, and time.  His mood and affect ranged from neutral and reactive to dysphoric and restricted.  His speech was at a normal rate and volume.  His thought process was organized, linear, future-oriented, and devoid of delusional content.  His insight and judgment were adequate and he denied suicidal or homicidal thoughts, plans, and intent.  

In a January 2012 statement, he further related that hearing loud sounds or explosions triggered memories of his service in Iraq and resulted in him getting very defensive, irritable, and violent.

Based on this evidence, a 50 percent rating, but no more, is warranted.  In this regard, clinicians and VA examiners found the Veteran's insight to be present and his judgment to be adequate, his thought processes were logical with no delusional content elicited, and his speech to be normal.  Furthermore, while he had disturbances of motivation and mood and difficulty establishing social and work relationships, he did not demonstrate suicidal or homicidal ideations, thoughts, or plans.  Therefore, a 50 percent rating is warranted and the appeal is granted to this extent.


Rating for the Period Since July 3, 2012

The Veteran has been rated at 50 percent during this time period.  In a July 2012 VA examination, he reported symptoms of PTSD including depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty adapting to stressful circumstances including work or a work-like setting, and difficulty controlling his anger.  He stated that he did not go out frequently and that while he used to enjoy sports, he found that he was no longer interested.  He was reportedly suicidal while in-service but denied being suicidal at the time of the examination.  

Upon examination, the Veteran was oriented and exhibited fluent, conversational speech.  His thought processes were goal-directed, logical, and linear, and his judgment and insight were within normal limits.  He did not evince signs of paranoid ideations; however, he established that he did not trust people, including those close to him.  His mood was dysthymic and he denied having current suicidal or homicidal, thoughts, intent or plans.  

The examiner noted that the Veteran had one written reprimand at work and argued with his supervisor.  The Veteran stated that his PTSD symptoms limited his productivity and that he got angry and frustrated and did not do things he could do to help himself achieve his full potential.  

The examiner diagnosed PTSD, characterized by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally performing satisfactorily with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran was employed and opined that he could hold down his job but would have difficulty when things became stressful or when he experienced particularly pronounced symptoms.  The examiner further opined that it would be more difficult for the Veteran to find other employment except where supervisors and co-workers understood his history.  

In a February 2013 treatment note, the Veteran reported that work had been stressful and that supervisors gave him a hard time about his need to attend appointments for his PTSD.  He reported experiencing irritability, anger, depressed mood, decreased sleep and nightmares.  

In a March 2013 letter, the Veteran's clinician, Dr. L.B., opined that the Veteran had chronic PTSD which impacted his ability to function in his social and occupational roles.  Dr. L.B. further opined that the Veteran would have difficulty sustaining employment due to his psychological problems.  

In a March 2013 statement, the Veteran's father reported that the Veteran attempted counseling which worked for a period of time, but that the Veteran regressed.  His father explained that the Veteran had anger swings and was aggressive with his family to a point where family members avoided him.  The anger swings were described as undetectable, unavoidable, and very frightening.  His father reported that the Veteran's anger swings resulted in imminent homelessness.  The Board has considered his father's lay statement in evaluating the Veteran's claims.  In this regard, lay witnesses are competent to report symptoms that require only personal knowledge as they come to them through their senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, his father is competent to report on the Veteran's anger swings and aggression.

In a March 2013 treatment note, the Veteran reporting hypervigilance and exaggerated startle response.  The clinician found that the Veteran was fully alert and oriented to person, place and time.  His attention was good and concentration was adequate. His affect was restricted, mood was dysphoric, and speech was at a normal rate and volume.  His thought processes were logical and goal directed, his thought content evinced no delusions, his insight was present, and his judgment was adequate.  He reported no hallucinations and no suicidal or homicidal ideations, intent, or plans.  The clinician's findings were reflected most recently in a December 2013 treatment note which noted that the Veteran's mood was anxious and irritable, but otherwise mirrored the March 2013 findings.  

In a December 2013 letter, Dr. L.B. reported that the Veteran continued to suffer from chronic PTSD and major depression symptoms including a sad and anxious mood, recurring nightmares, sleep problems, hypervigilance, emotional detachment, isolation, irritability, impaired concentration, and psychological distress to cues.  Dr. L.B. restated his opinion from his March 2013 letter, affirming that the Veteran's PTSD affected his ability to function in social and occupational roles and that he continued to have difficulties sustaining employment due to psychological and medical problems.  The Veteran failed to report for a May 2014 VA examination.

Based on this evidence, a rating in excess of 50 percent is not warranted.  The Veteran reported having difficulty adapting to stressful circumstances and experiencing irritability.  However, his speech was at a normal rate and volume, he was oriented to person, place, and time, his insight was present, his judgment was adequate, and he did not present with suicidal ideations.  

While it is apparent that he continues to have psychiatric symptoms (anger, stress at work, sleep problems, and others), the evidence does not show that his symptoms are most consistent with higher rating as he does not have suicidal ideation, obsessional rituals which interfere with routine activities, speech that is  intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, neglect of personal appearance and hygiene, an inability to establish and maintain effective relationships, or symptoms like or similar to symptoms that would support a higher rating.  Therefore, the currently-assigned 50 percent rating is warranted for this time period.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question have the disabilities warranted higher schedular ratings than those assigned.  Hart v. Mansfeld, 21 Vet. App. 505 (2007).  

Further, the Board has considered the Veteran's lay statements and the statements of his family member regarding the severity of his PTSD throughout the entire period on appeal.  While they are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses, Layno v. Brown, 6 Vet. App. 465, 470 (1994), they are not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's PTSD have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  

Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusions, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  As such, the appeal is denied for this period.

Hearing Loss

With regard to hearing loss, the Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  

When evaluating service-connected hearing impairment, ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dBs or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  

When the puretone threshold is 30 dBs or less at 1000 Hz, and 70 dBs or more at 2000 Hz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next highest Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is evaluated separately.  

Turning to the evidence, in June 2007, the Veteran was afforded an audiological evaluation. The audiometric testing results were as follows: 

Hertz
1000
2000
3000
4000
Average
Left Ear
35
35
50
55
44
Right Ear
20
25
50
50
36

Speech audiometry revealed speech recognition ability of 96 percent in the left and right ears.  

Applying the findings to Table VI shows a numeric designation of Level I in the left ear on the basis of 44 dBs puretone threshold average and 96 percent speech discrimination, and a numeric designation of Level I in the right ear on the basis of 36 dBs puretone threshold average and 96 percent speech discrimination.

Puretone thresholds reported in the June 2007 audiological evaluation were not at 55 dBs or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) in either the Veteran's left or right ears.  Thus, the provision of 38 C.F.R. §4.86(a) for exceptional patterns of hearing impairment does not apply.  

The numeric designation for the left ear (Level I) along with the numeric designation for the right ear (Level I) entered into Table VII reflect a noncompensable rating for a bilateral hearing impairment.  

Of record is an April 2009 statement in which the Veteran asserted that his hearing had worsened.  He explained that he continued to have difficulty hearing and that he was advised to get a hearing-impaired phone to assist in hearing.  

In May 2012, the Veteran was afforded a second audiological evaluation.  At that time, he again asserted that his hearing had worsened since the June 2007 evaluation.  The audiometric testing results were as follows: 

Hertz
1000
2000
3000
4000
Average
Left Ear
40
35
55
55
46
Right Ear
20
35
50
50
39

Speech audiometry revealed speech recognition ability of 100 percent in the left and right ears.  

Applying the findings to Table VI shows a numeric designation of Level I in the left ear on the basis of 46 dBs puretone threshold average and 100 percent speech discrimination, and a numeric designation of Level I in the right ear on the basis of 39 dBs puretone threshold average and 100 percent speech discrimination.

Puretone thresholds reported in the May 2012 audiological evaluation were not at 55 dBs or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) in either the Veteran's left or right ears.  Thus, the provision of 38 C.F.R. §4.86(a) for exceptional patterns of hearing impairment does not apply.  

The numeric designation for the left ear (Level I) along with the numeric designation for the right ear (Level I) entered into Table VII reflect a noncompensable rating for a bilateral hearing impairment.  

The June 2007 and May 2012 VA examinations, when read together, are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not submitted any medical opinions establishing that the severity of his hearing loss reflected a compensable rating for a bilateral hearing impairment.  Therefore, the June 2007 and May 2012 VA examinations are the most probative evidence of record.  

Of record is a February 2018 statement submitted by the Veteran requesting a new VA examination and claiming that his most recent examination was too remote in time to determine the current severity of his bilateral hearing disability.  VA examinations are not warranted based merely on the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Rather, new VA examinations are warranted where there is evidence that a disability has worsened since a veteran's last VA examination.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

A review of the evidence of record reveals that in April 2009 and May 2012, the Veteran reported that his bilateral hearing disability had increased in severity.  The May 2012 VA examiner, addressed the assertions, acknowledging that the Veteran's hearing loss impacted ordinary conditions of life, including his ability to work, but opining that the findings of the May 2012 examination revealed that his hearing was essentially unchanged since his June 2007 examination and that no significant shifts in hearing had occurred.  

The allegations made in May 2012 as to the increasing severity of his hearing disability are the most recent of record and were addressed in the May 2012 VA examination.  The Veteran's request is therefore only supported by the passage of time since his previous examination and, as such, a new VA examination for the Veteran's bilateral hearing impairment is not warranted.  

The Board has considered the lay statements submitted by the Veteran and recognizes his complaints regarding the worsening severity of his hearing loss.  The Board notes that he is competent to describe his hearing difficulty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, ratings are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Based upon the results from the examinations discussed above, the criteria for an initial compensable rating have not been met.  

The Board further finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his hearing loss results in a unique disability that is not addressed by the rating criteria.  Hearing loss is evaluated under DC 6100, the criteria of which specifically contemplate his level of disability and symptomatology.  As noted above, hearing loss is manifested by Level I in the left ear and Level I in the right ear throughout the entire period on appeal.  Those results fall within the schedular criteria for a noncompensable rating.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to an initial compensable rating for bilateral hearing loss is not warranted.  

The Board has considered the subjective complaints discussed in the VA examinations; however, these complaints do not provide a basis for referring the case for extraschedular consideration.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The June 2007 and May 2012 VA examiners addressed functional loss by noting that the Veteran required things to be turned up to a high volume in order for him to hear.  These are manifestations of difficulty hearing or understanding speech, which are contemplated by the schedular rating criteria for hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The criteria thus contemplate the symptoms and remand for referral for extraschedular consideration is not required.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question have the disabilities warranted higher schedular ratings than those assigned.  Hart v. Mansfeld, 21 Vet. App. 505 (2007).

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

The Veteran is service-connected for sleep apnea at 50 percent, PTSD at 50 percent, left knee at 10 percent, right knee at 10 percent, left shoulder at 10 percent, hypertension at 10 percent, tinnitus at 10 percent, hearing loss at 0 percent, and left forearm scar at 0 percent.  He has had a combined rating at 90 percent since July 2012.  

An early December 2013 sick leave statement to the Veteran from his employer reflects that he had used 86.5 hours of annual leave in lieu of sick leave, 49.5 hours of sick leave, and 56 hours of leave without pay for sick leave requests from June to November 2013.  In mid-December 2013, his treating physician submitted a statement that PTSD had affected the Veteran's ability to function in his social and occupational roles.  It was noted that he continued to have difficulty sustaining employment due to psychiatric and medical problems.  The Veteran was employed full time until December 23, 2013, when he resigned due to "personal issues and changes in [his] life."  On December 25, 2013, he filed a claim for TDIU based on PTSD and sleep apnea.  

Giving the Veteran the benefit of the doubt, he is unable to work due to his service-connected disabilities, primarily PTSD and sleep apnea.  Even while he was employed, the record is consistent that he had difficulty maintaining employment due to his service-connected disabilities.  By the end of December 2013, he was no longer able to work.  Accordingly, the weight of the evidence shows that the Veteran is unemployable due to service-connected disabilities.  For these reasons and resolving reasonable doubt in his favor, a TDIU is warranted. 



ORDER

A 50 percent rating, but no more, for PTSD for a 12-month period commencing February 27, 2007, is granted, subject to the payment of monetary benefits.  

A 50 percent rating, but no more, for PTSD from the end of the above-referenced 12-month period to July 3, 2012, is granted, subject to the payment of monetary benefits.  

A rating in excess of 50 percent for PTSD since July 3, 2012, is denied.  

An initial compensable rating for hearing loss is denied.   

TDIU is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


